United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-41630
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES ANTHONY NEUMAN,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:99-CR-1037-1
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Charles Anthony Neuman appeals the district court’s

revocation of his supervised release.    Neuman argues that the

protections afforded by Boykin v. Alabama, 395 U.S. 238 (1969),

and FED. R. CRIM. P. 11 should be extended to supervised-release

revocation proceedings.    Neuman contends that the revocation of

his supervised release should be vacated because the district

court failed to fully comply with FED. R. CRIM. P. 11 because the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41630
                                -2-

court failed to admonish him of the minimum sentence he faced or

the possibility of departure from the Sentencing Guidelines.

     Because Neuman raises this argument for the first time on

appeal, our review is for plain error only.      See United States v.

Olano, 507 U.S. 725, 732-33 (1993).   In United States v. Johns,

625 F.2d 1175, 1176 (5th Cir. 1980), we held that FED. R. CRIM. P.

11 is inapplicable to probation-revocation hearings.     The issue

whether the district court should have complied with FED. R. CRIM.

P. 11 at Neuman’s revocation hearing is foreclosed by Johns.

Thus, Neuman fails to demonstrate that the district court erred

by not complying with FED. R. CRIM. P. 11.

     We have not yet addressed the issue whether Boykin

is applicable to supervised-release or probation-revocation

hearings.   See Johns, 625 F.2d at 1176.     Given the lack of

controlling authority in this circuit on this issue, any error

by the district court with regard to Boykin was not clear or

obvious and, therefore, does not meet the plain-error standard.

See United States v. Dupre, 117 F.3d 810, 817 (5th Cir. 1997).

     To the extent that Neuman seeks to raise a claim under

United States v. Booker, 543 U.S. 220 (2005), the principles of

Booker do not apply to revocations of supervised release.         See

United States v. Hinson, 429 F.3d 114, 118 (5th Cir. 2005),

petition for cert. filed (Mar. 8, 2006) (No. 05-9633).      The

district court’s judgment is AFFIRMED.